Citation Nr: 1600042	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to a disability rating in excess of 0 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from April 1986 to March 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2011 and March 2011 rating decisions of the RO in Nashville, Tennessee.

In October 2015, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record (see Board hearing transcript at page 7) but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, that issue is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss, and entitlement to a disability rating in excess of 0 percent for left ear hearing loss, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service connection for right ear hearing loss; at the time of the May 1995 rating decision, the evidence substantiated noise exposure in service, but did not substantiate the degree of right ear hearing loss that would constitute a disability for VA purposes.  

2.  The evidence received since the May 1995 rating decision addresses the unestablished fact of a current right ear hearing loss disability and raises a reasonable possibility of substantiating the claim.

3.  The current right knee disorder was worsened beyond natural progress by the service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  Aggravation of a right knee disorder is proximately due to or a result of the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection-Right Ear Hearing Loss

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a May 1995 rating decision, the RO denied service connection for right ear hearing loss.  At the time of the May 1995 rating decision, the evidence substantiated noise exposure in service, but did not substantiate the degree of right ear hearing loss that would constitute a disability for VA purposes.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200 (2015).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Here, the Veteran applied to have the previously denied claim reopened in November 2012.  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the May 1995 rating decision includes the Veteran's hearing testimony that his hearing has worsened bilaterally since the most recent November 2010 VA examination.  Also received was the testimony of the Veteran's spouse which was in agreement with this assertion.  

While lay testimony is not competent evidence of an actual worsening of auditory acuity, which requires specific testing conducted by an audiologist, lay testimony is competent evidence with respect to establishing such matters as an increased incidence of having to ask others to repeat statements, suddenly having difficulty understanding an individual who used to be understood clearly, or having to increase the volume on a television beyond what others in the room find optimal.  Therefore, the Veteran's testimony, and that of his spouse, are competent evidence that the Veteran's hearing loss is having a greater impact on his ability to function.  As the presence of hearing loss in the right ear to a level that would constitute a disability for VA purposes was an unestablished fact at the time of the May 1995 rating decision, and as the evidence received regarding this fact raises a reasonable possibility of substantiating the claim, the Board finds that the testimony is new and material evidence, and reopening of the claim of entitlement to service connection for right ear hearing loss is warranted.  The reopened claim will be further addressed in the Remand below.  

Service Connection-Right Knee Disorder

The basic law governing direct service connection is set out above.  The Board notes that the Veteran does not contend that a right knee disorder is directly related to an injury or disease in service or that arthritis became manifest to a compensable degree within one year of service separation.  He has repeatedly stated that he believes his right knee disorder was incurred after service as a result of adjustments in his gait and stance necessitated by his service-connected left knee disability.  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

There is no dispute as to the existence of a current nonservice-connected disability of the right knee.  A September 2010 VA examination included X-ray findings supporting a diagnosis of degenerative joint disease.  A January 2014 examination also showed internal derangement with medial-lateral instability.  

There is also no dispute as to the existence of a service-connected left knee disability.  The only question remaining for resolution is whether the evidence establishes to the requisite degree that the left knee disability either caused or aggravated the right knee disability.  There are conflicting medical opinions on this question.  

The Veteran was afforded a VA orthopedic examination on December 6, 2010.  The examiner opined that the Veteran's right knee condition was less likely as not (less than 50/50 probability) caused by or a result of the service-connected left knee condition.  The examiner reasoned that the Veteran's left knee condition was not severe enough, and had not gone untreated for long enough, to cause a right knee disorder.  The examiner continued that the right knee disorder was most likely due to nonservice-connected conditions of obesity and an occupation that requires long hours of standing and walking.  The examiner stated that the right knee condition represents the natural progression of the disease.  

The Veteran was also provided a VA examination on January 21, 2014.  That examiner found that there had been a progression of the degenerative joint disease since the previous study, and that there was now a complete loss of joint space in the medial compartment as well as a medial offset and varus angulation with very high probability of medial meniscus damage.  The examiner opined that it is more likely than not that the Veteran's service connected injury has resulted in a progressive disability of the bilateral knees.  This increase in disability is secondary to the development and progression of degenerative joint disease and joint instability, which is greater than might be expected with normal aging.  The features of the increase in the right knee disability were stated to include progressive increase in pain, progressive loss of both active and passive range of motion, and progressive loss of function.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The Board notes that both opinions were provided by competent medical professionals.  The December 2010 opinion was provided by a VA Physician Assistant, and the January 2014 opinion was provided by a VA Staff Physician.  The Board also notes that both opinions include a rationale that is consistent with the record.  

The Board finds that it is not necessary to read these opinions as conflicting.  The rationale for the December 2010 opinion applies specifically to secondary causation rather than aggravation.  While the examiner stated that the right knee condition represents the natural progression of the disease, which is part of the definition of aggravation, the opinion is explicitly premised on the element of time, i.e., at the time of the December 2010 opinion, the left knee disability was not serious enough, and had not gone untreated for long enough, to have impacted the right knee disability so as to cause additional disability.  This rationale concedes the possibility of aggravation, but finds that it had not yet occurred.  The January 2014 opinion has the benefit of four additional years of progression of the left knee disability, which was clearly worse in January 2014 than it was in December 2010 based on a comparison of the findings in those reports.  Accordingly, the Board finds that both opinions are correct with respect to the dates they were made, and with respect to the level of severity of the left knee disability on the dates they were made, and are not fundamentally in conflict.  This finding has particular significance with respect to the requirement under VA law to establish a baseline severity for a nonservice-connected disability that is aggravated by a service-connected disability.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Here, the December 2010 opinion and its associated September 2010 examination would appear to form the baseline level of severity for the right knee, as at that time, no aggravation had occurred.  The level of severity as established by the January 2014 examination can be used for comparison to establish the current degree of aggravation.  Any additional development to determine the extent of aggravation should be accomplished during the "rating activity," as specified in 38 C.F.R. § 3.310(b). 

In sum, the Board finds that the evidence in favor of an aggravation of the right knee disability by the left knee disability has at least attained relative equipoise with the evidence against the claim.  With resolution of all reasonable doubt in favor of the claim, the Board concludes that the third element necessary for secondary service aggravation is met.  

Duties to Notify and Assist

As the Board is granting service aggravation of a right knee disability and has reopened the claim of entitlement to service connection for right ear hearing loss, both claims are substantiated to that extent, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Reopening of the claim of entitlement to service connection for right ear hearing loss is granted.  

Service connection for aggravation of a right knee disorder is granted.  



REMAND

The Veteran testified at the Board hearing that his hearing loss has worsened in both ears since the most recent VA examination was conducted in November 2010.  The Board notes that the sole basis for the denial of service connection for right ear hearing loss relates to the level of hearing acuity as measured on auditory examinations to date.  Accordingly, the Veteran's testimony of worsening has an impact on issue of entitlement to service connection for right ear hearing loss as well as the issue of entitlement to a disability rating in excess of 0 percent for left ear hearing loss.  

When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the Board finds the assertions of the Veteran and his spouse to be competent and credible evidence, the issues of entitlement to service connection for right ear hearing loss and the issue of entitlement to a disability rating in excess of 0 percent for left ear hearing loss are REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the manifestations and severity of his hearing loss.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to provide current audiometric findings and speech recognition findings for both ears and to provide a description of the impact of the Veteran's hearing loss on his activities of daily life and occupational impairment.  

If it is determined that the Veteran now has right ear hearing loss that constitutes a disability for VA purposes, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right ear hearing loss is causally or etiologically related to the Veteran's service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claims of entitlement to service connection for right ear hearing loss and entitlement to a disability rating in excess of 0 percent for left ear hearing loss.  

If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


